Citation Nr: 0930686	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-30 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus. 

2.  Entitlement to service connection for bilateral inguinal 
hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A February 2006 rating 
decision denied the Veteran's claim of entitlement to service 
connection for bilateral inguinal hernia, and an August 2006 
rating decision denied the Veteran's claim of entitlement to 
service connection for bilateral pes planus on the basis that 
new and material evidence had not been received to reopen the 
Veteran's previously denied claim. 

In March 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO in Waco, Texas.  

The issue of entitlement to service connection for bilateral 
pes planus, addressed in the REMAND portion of the decision 
below, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for bilateral 
pes planus was previously denied in an October 1979 rating 
decision.  The Veteran was notified of that decision but 
failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence as to the claim of service connection for 
bilateral pes planus received since the last final denial in 
October 1979 is new, in that it is not cumulative and was not 
previously considered by decision makers, and it is also 
material because it raises a reasonable possibility of 
substantiating the claim.

3.  The probative evidence of record indicates that the 
Veteran's bilateral inguinal hernia manifested many years 
after separation from service, and is unrelated to his period 
of service, or to any aspect thereof.


CONCLUSIONS OF LAW

1.  The October 1979 rating decision that denied the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  Bilateral inguinal hernia was not incurred in or 
aggravated by the Veteran's service, and may not be presumed 
to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 
889-891 (Fed. Cir. 2007).

In a December 2005 letter, before the initial adjudication of 
the claim, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, 
agencies, or companies who had additional records to help 
decide his claim.  He was informed that VA would attempt to 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA examination as to the Veteran's claim of service 
connection for bilateral inguinal hernia is not required in 
this case.  While there is medical evidence of record 
indicating a current disability or persistent or recurrent 
symptoms of a disability, there is no evidence of an in-
service event, injury, or disease with which an examiner may 
associate such disability or symptoms of a disability.  Here, 
the Veteran's service treatment records and all identified 
and authorized post-service treatment records relevant to the 
issues on appeal have been requested or obtained.  
Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

Service connection for bilateral pes planus was previously 
denied in an October 1979 rating decision.  The RO declined 
to reopen the Veteran's previously denied claim in an August 
2006 rating decision.  Although the RO has determined that 
new and material evidence sufficient to reopen the previously 
denied claim of entitlement to service connection for 
bilateral pes planus was not received, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.

The claim of entitlement to service connection for bilateral 
pes planus may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Veteran filed this application to reopen his claim in 
March 2006, in the form of a claim of entitlement to service 
connection for a bilateral foot condition.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

It appears that the evidence before VA at the time of the 
prior final decision in October 1979 consisted of the 
Veteran's claim of entitlement to service connection, his 
service treatment records, and report of VA examination dated 
in August 1979.  The RO found that the Veteran's service 
treatment records were silent for any evidence that his pre-
existing bilateral pes planus underwent an increase in 
severity beyond the natural progression of the condition.  
The Veteran's claim of entitlement to service connection was 
denied.  The October 1979 rating decision was not appealed 
and became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran applied to reopen his claim of entitlement to 
service connection for bilateral pes planus in March 2006.  
Newly received evidence since October 1979 includes VA 
treatment records and the Veteran's own statements, to 
include his testimony before the Board in March 2009.

The Board finds that the evidence as to the Veteran's claim 
of service connection for bilateral pes planus received since 
the last final decision in October 1979 is new in that it was 
not previously considered by agency decision makers, or 
cumulative or redundant of other evidence of record.  The 
evidence is also material in that it relates to an 
unestablished fact, specifically, evidence of a possible 
worsening of pre-existing bilateral pes planus beyond the 
natural progression of the condition during the Veteran's 
service.  Accordingly, new and material evidence as to the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus has been submitted, and such claim is 
reopened.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
hernia, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1133 (West 2002 & Supp 2009); 38 C.F.R.    
§§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

The Veteran asserts that his current bilateral inguinal 
hernia is related to his period of service.  At the time of 
the March 2009 hearing before the Board, the Veteran reported 
that he first noticed symptoms during his first duty station 
in Panama and didn't think much of it, and thought that his 
symptoms were part of a day's work.   The Board notes that 
while the Veteran did not describe any particular symptoms he 
experienced during service, his following testimony made 
clear his assertion that he experienced similar symptoms, 
described as groin pain, prior to his diagnosis, during VA 
treatment, of bilateral inguinal hernia many years later.  

The Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis for bilateral inguinal 
hernia.  Service treatment records dated in January 1979 and 
August 1978 indicate that the Veteran complained of abdominal 
pain, and service treatment records dated in July 1976 
indicate that the Veteran complained of an upset stomach.  
Report of Medical History, dated in July 1979 and completed 
by the Veteran for the purpose of separation from service, 
indicates that the Veteran reported a history of stomach 
trouble.  However, there is no evidence that such complaints 
resulted in treatment or diagnosis of bilateral inguinal 
hernia.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim of entitlement to service 
connection for bilateral inguinal hernia.  38 C.F.R. § 
3.303(b).

VA examination in August 1979, conducted in connection with 
the Veteran's claim of entitlement to service connection for 
abdominal pain was negative for findings of a hernia.  

The first evidence demonstrating a clinical diagnosis of 
bilateral inguinal hernia is dated in August 2005.  At that 
time, the Veteran sought VA treatment and reported that he 
noticed occasional bulging on both sides, especially when he 
lifted something heavy.  Physical examination revealed 
bilateral inguinal hernia.  

VA treatment records dated in November 2005 indicate that the 
Veteran reported a history of bilateral inguinal hernia for 
the past ten years. 

VA treatment records dated since August 2005 indicate that 
the Veteran has been treated, including surgical revision, 
for bilateral inguinal hernia.  There is no indication, 
however, that any of the Veteran's treatment providers have 
opined as to any relationship between the Veteran's bilateral 
inguinal hernia and his period of military service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between the Veteran's period of service and his bilateral 
inguinal hernia, service connection for the same is not 
warranted.  

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced, including that he experienced symptoms during 
his first duty station in Panama similar to those he 
experienced preceding his August 2005 diagnosis of bilateral 
inguinal hernia.  See, e.g., Layno, 6 Vet. App. 465.  
However, the Veteran does not report a continuity of 
symptomatology since service.  Moreover, he is not competent 
to establish a medical nexus between his bilateral inguinal 
hernia and service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that lay testimony is competent to establish 
pain or symptoms, but not establish a medical opinion).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Absent any medical evidence that the 
Veteran's bilateral inguinal hernia is related to service, or 
to any incident therein, service connection is not warranted.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that 
the question of whether a diagnosed disability is 
etiologically related to active service requires competent 
medical evidence).

In this case, service connection is not warranted on a direct 
basis.  The weight of the credible evidence does not 
establish that the Veteran's bilateral inguinal hernia began 
in service.  There is no record of any continuous symptoms 
from the time of the Veteran's separation from service 
onward.  Rather, the record establishes that more than 26 
years after separation from service, the Veteran was 
diagnosed with and treated for bilateral inguinal hernia.  
Additionally, while the Veteran's bilateral inguinal hernia 
is a condition for which presumptive service connection may 
be granted, service connection is not warranted on a 
presumptive basis because such was not manifest to a 
compensable degree within one year of separation from 
service.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral 
inguinal hernia, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The Veteran's previously denied claim of entitlement to 
service connection for bilateral pes planus is reopened.  To 
that extent only, the appeal is allowed.

Service connection for bilateral inguinal hernia is denied.

REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends, by his testimony offered at the time of 
his May 2009 hearing before the Board, that his pre-existing 
bilateral pes planus increased in severity during his period 
of service, and that his current bilateral foot conditions 
are related to his period of service.  

Report of Medical Examination, dated in April 1975 and 
conducted for the purpose of entry into service, indicates 
the presence of non-disqualifying asymptomatic flat feet.  
Report of Medical History, dated at that time and completed 
by the Veteran, is silent for a history of foot trouble.  

Service treatment records dated in June 1977 indicate that 
the Veteran complied of left foot pain, and records dated in 
October 1977 indicate that the Veteran complained of a sore 
right arch, without swelling.  Service treatment records 
dated in May 1978 indicate that the Veteran complained that 
his feet hurt.  X-ray examination at that time revealed feet 
within normal limits.  Service treatment records dated in 
February 1979 indicate that the Veteran was refitted for new 
arch supports after 18 months of use of arch supports for his 
flat feet.  

Report of Medication Examination, dated in July 1979 and 
conducted for the purpose of separation from service, is 
silent for flat feet.  Report of Medical History, dated at 
that time and completed by the Veteran, indicates that he 
reported a history of foot trouble.  

Report of VA examination dated in August 1979 indicates that 
the examiner noted mild to moderate flattening of arches and 
diagnosed the Veteran with asymptomatic pes planus.

The Veteran's most recent VA treatment records, dated in 
March 2009, indicate that his current foot problems include 
pes planus with uncontrolled pronation, pronation strain, and 
plantar fasciitis.  The Veteran's VA podiatrist submitted a 
letter, dated in March 2009, wherein he opined that the 
demands of the Veteran's line of duty in the infantry, along 
with being predisposed with pes planus, may have contributed 
to his problems today.  

Ultimately, it is unclear whether the Veteran's pre-existing 
bilateral pes planus underwent an increase in severity beyond 
the natural progression of the condition.  It is also unclear 
if the Veteran's current foot problems, beyond that of pre-
existing bilateral pes planus, are related to his period of 
service.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
examination for the purpose of obtaining 
opinion as to his bilateral feet. 

As to the Veteran's pre-existing bilateral 
pes planus, the examiner should state the 
likelihood that the Veteran's in-service 
complaints were:  (1) a temporary 
worsening of symptoms of the pre-service 
disability; or (2) a chronic increase in 
severity beyond natural progress.

As to the Veteran's current bilateral foot 
conditions, beyond that of pre-existing 
pes planus, the examiner should provide 
current diagnoses, if any, and opine as to 
whether it is at least as likely as not 
that the Veteran's current bilateral foot 
conditions were incurred in service or are 
related to any incident of service, 
including any increase in severity, if 
any, of pre-existing bilateral pes planus 
during service. 

The claims file must be made available to 
the examiner in connection with the 
examination, and the examiner must note 
that a review of the claims file was 
conducted. 

A complete rationale should be provided 
for all opinions given.  

2.  Readjudicate the Veteran's claim of 
entitlement to service connection for 
bilateral pes planus, considering any 
additional evidence added to the record.  
If the action remains adverse to the 
Veteran, provide the Veteran, and his 
representative, with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.
The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


